 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Angel Ramirez,                             No. CV-18-00004-PHX-DWL
10                   Plaintiff,                        ORDER
11   v.
12   Corizon Health, et al.,
13                   Defendants.
14
15          Pending before the Court is the Report and Recommendation (“R&R”) of the United
16   States Magistrate Judge (Doc. 73). The R&R, which was issued on January 30, 2020,

17   recommends “that the Court dismiss without prejudice Defendant Brisbois from Plaintiff’s
18   Complaint (Doc. 1) for failure to serve pursuant to Fed. R. Civ. P. 4(m).” (Doc. 73 at 3.)

19   The R&R further states that “[t]he parties shall have fourteen days from the date of service

20   of a copy of this recommendation within which to file specific written objections with the
21   Court.” (Id.)
22          Here, no such objections have been filed. Thus, the Court accepts the Magistrate

23   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does

24   not appear that Congress intended to require district court review of a magistrate’s factual

25   or legal conclusions, under a de novo or any other standard, when neither party objects to

26   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o
27   review is required of a magistrate judge’s report and recommendation unless objections are
28   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
 1   (“[T]he district judge must review the magistrate judge’s findings and recommendations
 2   de novo if objection is made, but not otherwise.”).
 3          Accordingly,
 4          IT IS ORDERED that the R&R’s recommended disposition (Doc. 73) is accepted.
 5          IT IS FURTHER ORDERED that Defendant Brisbois is dismissed from this
 6   action, the dismissal being without prejudice.
 7          Dated this 27th day of February, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
